Citation Nr: 0407959	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-13 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for pulmonary tuberculosis 
(PTB).

Entitlement to service connection for hernia.

Entitlement to service connection for benign prostatic 
hypertrophy status post prostatectomy.

Entitlement to service connection for diabetes with swollen 
legs and feet.

Entitlement to service connection for a duodenal ulcer.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service with the new Philippine Scouts 
from February 1946 to January 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision, in 
pertinent part, denied service connection for hypertension, 
PTB, hernia, benign prostatic hypertrophy, diabetes and a 
duodenal ulcer.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that essential or 
chronic hypertension had its origins in service, or for many 
years thereafter.

3.  The evidence does not reasonably show that PTB had its 
origins in service, or for many years thereafter.

4.  The evidence does not reasonably show that a hernia, for 
which surgery was performed in 1994, had its origins in 
service.

5.  The evidence of record does not reasonably show that the 
veteran's benign prostatic hypertrophy had its origins in 
service, or for many years thereafter.

6.  The evidence does not reasonably show that the veteran 
has a current diagnosis of diabetes.

7.  The evidence of record reasonably shows that the 
veteran's ulcer disease had its origins in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 3.371, 3.374 
(2003).

3.  Hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  Benign prostatic hypertrophy status post prostatectomy 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Diabetes was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  A duodenal ulcer was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a September 
2002 letter.  See 38 U.S.C.A. § 5103A (West 2002).  This 
letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdication (AOJ) decision on a claim for VA benefits.  In 
this instance, the Board notes that the veteran was supplied 
with VCAA notice in September 2002, and the AOJ decision was 
issed in December 2002, satisfying the requirement set forth 
in Pelegrini.

II.  Service Connection for Hypertension

Factual Background

Service medical records indicate blood pressure readings of 
140/60 in February 1946 and 112/62 in January 1949.  There 
are no records of complaints, findings or treatment related 
to hypertension.

Private treatment records noted blood pressure readings of 
100/60 in October 1949, 110/70 later in October 1949, 100/70 
in November 1949, 110/70 later in November 1949 and 90/70 in 
December 1949.


Blood pressure readings in other private treatment notes of 
record were as follows:

September 1994
150/80
January 3, 2001
130/60
January 4, 2001
120/60
January 12, 2001
120/60
January 30, 2001
100/60
January 31, 2001
120/68
April 2001
120/50
May 7, 2001
150/90 and 140/80
May 15, 2001
140/80
May 18, 2001
120/70
June 2001
130/50
October 2001
150/70
January 16, 2002
180/80
January 18, 2002
160/70
May 20, 2002
170/80
May 24, 2002
170/70
June 2002
190/90 and 190/80
September 2002
190/80

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for hypertension, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that there is no diagnosis of essential 
hypertension of record.  However, readings noted in June and 
September 2002 do indicate elevated blood pressure.  However, 
even assuming these readings indicate the onset of 
hypertension, such findings are noted over fifty years after 
separation from service.  Accordingly, as the evidence of 
record does not show that hypertension had its origins in 
service, or was manifest to a compensable degree within one 
year of separation from service, service connection for 
hypertension is denied.

III.  Service Connection for PTB

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to PTB.  Chest x-rays were 
noted to be negative on the February 1946 and January 1949 
examination reports.

An August 1994 private chest-x ray report noted basal 
changes, more in the left, compatible with an infectious 
process, "PTB?".  A private x-ray report, dated later in 
August 1994 noted there was a redemonstration of the 
bilateral basal infiltrates with slight improvement in the 
left base laterally compred with the earlier examination.  No 
new infiltrates had appeared.

A May 2002 private chest x-ray report noted a diagnosis of 
minimal PTB.

In his June 2002 claim, the veteran stated that his 
disability began in 2002.

Criteria

Service connection may be granted for PTB, if manifest to a 
compensable degree within three years of separation from 
service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.

Pulmonary tuberculosis shown by X-ray in active service.  (a) 
When under consideration, all available service department 
films and subsequent films will be secured and read by 
specialists at designated stations who should have a current 
examination report and X-ray.  Resulting interpretations of 
service films will be accorded the same consideration for 
service-connection purposes as if clinically established, 
however, a compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  38 
C.F.R. § 3.370(a).

Presumptive service connection for tuberculous disease; 
wartime and service on or after January 1, 1947.  (a) 
Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity.  (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.  (b) Pleurisy with effusion 
without obvious cause. Pleurisy with effusion with evidence 
of diagnostic studies ruling out obvious nontuberculous 
causes will qualify as active tuberculosis. The requirements 
for presumptive service connection will be the same as those 
for tuberculous pleurisy.  (c) Tuberculous pleurisy and 
endobronchial tuberculosis.  Tuberculous pleurisy and 
endobronchial tuberculosis fall within the category of 
pulmonary tuberculosis for the purpose of service connection 
on a presumptive basis. Either will be held incurred in 
service when initially manifested within 36 months after the 
veteran's separation from service as determined under Sec. 
3.307(a)(2).  (d) Miliary tuberculosis.  Service connection 
for miliary tuberculosis involving the lungs is to be 
determined in the same manner as for other active pulmonary 
tuberculosis. 38 C.F.R. § 3.371.

Effect of diagnosis of active tuberculosis.  (a) Service 
diagnosis.  Service department diagnosis of active pulmonary 
tuberculosis will be accepted unless a board of medical 
examiners, Clinic Director or Chief, Outpatient Service 
certifies, after considering all the evidence, including the 
favoring or opposing tuberculosis and activity, that such 
diagnosis was incorrect. Doubtful cases may be referred to 
the Chief Medical Director in Central Office.  (b) Department 
of Veterans Affairs diagnosis.  Diagnosis of active pulmonary 
tuberculosis by the medical authorities of the Department of 
Veterans Affairs as the result of examination, observation, 
or treatment will be accepted for rating purposes. Reference 
to the Clinic Director or Chief, Outpatient Service, will be 
in order in questionable cases and, if necessary, to the 
Chief Medical Director in Central Office.  (c) Private 
physician's diagnosis. Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment. 38 C.F.R. § 3.374.

Analysis

In this instance, the veteran has a current diagnosis of PTB.  
The veteran has stated that his disability began in 2002.  
Service medical records do not contain any indications that 
the veteran's PTB originated during his period of service.  
The earliest clinical findings of PTB are noted in August 
1994 private chest x-ray reports.  Furthermore, there is no 
probabtive evidence of record that indicates that the 
veteran's PTB originated in service, or was manifest to a 
compensable degree within three years of service.  In the 
absence of such evidence, service connection for PTB is 
denied.

IV.  Service Connection for Hernia

Factual Background

Service medical records do not contain references to 
complaints, findings or treatment related to hernia.

August 1994 private treatment notes reflect treatment for 
inguinal hernia.  It is noted that the veteran underwent a 
surgical repair in August 1994.  There are no statements in 
the August 1994 notes otherwise regarding the time of onset 
of the inguinal hernia.

Analysis

As noted above, the Court has also held that generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond, 12 Vet. App. at 346; 
see also Rose, 11 Vet. App. at 171.

In this instance, although there is evidence that the veteran 
was treated for inguinal hernia in 1994, there is no 
indication of current findings related to inguinal hernia.  
The August 1994 treatment records note that the veteran's 
hernia was surgically repaired.  This would be the first 
documented instance of record of their being any problems 
with a hernia.  The 1994 records to not comment on the 
etiology of the veteran's inguinal hernia.  As service 
medical records are silent with regard to such a disorder, 
and or there are no hernia related findings for a period of 
many years following service, there is no tenable basis for 
finding that the veteran's inguinal hernia had its origins in 
service.  Accordingly, service connection for inguinal hernia 
is denied.

V.  Service Connection for Benign Prostatic Hypertrophy

Factual Background

Service medical records are negative with regard to 
complaints, findings or treatment related to benign prostatic 
hypertrophy.

August 1994 private treatment notes reflect that the veteran 
was diagnosed with benign prostatic hypertrophy and underwent 
a prostatectomy.  Private treatment notes from 2001 and 2002 
indicated that the veteran continued to seek treatment for 
this disorder.

Analysis

The Board finds that it is clear from the evidence of record 
that the veteran has a current diagnosis of benign prostatic 
hypertrophy.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  There is no 
medical evidence of record linking the veteran's diagnosis to 
service.  The first clinical findings related to the 
veteran's diagnosis of record are dated August 1994, almost 
fifty years after service.  Furthermore, there are no 
clinical findings in service to which such a diagnosis could 
be related.  Accordingly, service connection for benign 
prostatic hypertrophy is denied.

VI.  Service Connection for Diabetes

Factual Background

Service medical records do not contain indications of 
complaints, findings or treatment related to diabetes.

Private treatment notes of record, developed subsequent to 
service, do not reflect complaints, findings or treatment 
related to diabetes.

Criteria

Service connection may be granted for diabetes, if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.  

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability. In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has (or has 
ever had) a current diagnosis of diabetes.  The only evidence 
of record regarding a current diagnosis of diabetes is the 
veteran's own contentions.  However, the veteran is a lay 
person and as the record does not reflect that he possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of a current diagnoses are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As noted, Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where there is a current disability.  See 38 U.S.C. §§ 1110, 
1131.  Since there is no medical evidence of the current 
existence of a diagnosis of diabetes, the question could not 
logically be presented of whether the disorder had inservice 
origins and service connection for such is not warranted.  
Brammer, 3 Vet. App. at 225.

VII.  Service Connection for a Duodenal Ulcer
Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a duodenal ulcer.

Private treatment notes indicated that the veteran sought 
treatment for complaints of pain in the left epigastric 
region, eructation of sour gas and saliva, and gas pain 
beginning in April 1949.  At that time, he reported a history 
of stomach gas pain for some time.  A September 1949 private 
treatment note reported a diagnosis of beginning gastric 
ulcer.

A July 1979 private treatment note reported a history of 
peptic ulcer with gastectomy and gastro-jejunostomy in 1964.  
The treatment note reported a complaint of epigastric pain.  
The diagnosis was normally functioning gastro-jejunostomy.

Criteria

Service connection may be granted for an ulcer, if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.


Analysis

The Board notes that the veteran's service medical records 
are silent with regard to complaints related to an ulcer.  
However, private treatment records reflect that the veteran 
sought treatment for epigastric pain in April 1949, three 
months after separation from service.  There was a reported 
clinical finding at that time of  "beginning gastric 
ulcer."  Noted in the history at that time were the 
veteran's complaints of experiencing epigastric pain for 
sometime.  Given the proximity between service separation and 
the veteran's initial treatment for an ulcer condition, the 
Board finds that there is at least a reasonable doubt 
regarding the onset of the veteran's ulcer disease.  
Accordingly, resolving all doubt in favor of the veteran, it 
is found that ulcer disease had its origins during service 
and service connection for a duodenal ulcer is granted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for PTB is denied.

Entitlement to service connection for hernia is denied.

Entitlement to service connection for benign prostatic 
hypertrophy status post prostatectomy is denied.

Entitlement to service connection for diabetes with swollen 
legs and feet is denied.

Entitlement to service connection for a duodenal ulcer is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



